Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the conductor casing" in line 2. There is insufficient antecedent basis for this limitation in the claim. This also applies to claims 7 and 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 4, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 20140231087A1)
Regarding claim 1, H.W. Sitton et al. disclose a method of slot recovery for offshore drilling programs (fig. 1 and col. 1 lines 1-4: the drilling tool 10 can also be used in offshore drilling) comprising the steps of:
b) drilling around the outermost casing (C, see figs. 1-3 and refer to col. 3 lines 5-9) of preselected casings (col. 1 lines 19-22: there are multiple sections of casing and tubing in the wellbore) in the casing string (C) with a hollow drill bit (10, see fig. 1) which is attached to core over casings (20), the hollow drill bit (10) drilling through the casing cement around the outermost casing of the preselected casings down to the predetermined depth (see figs. 1-3 and refer to col. 1 lines 34-39 and col. 3 lines 5-8); 
c) removing the preselected existing casing from the predetermined depth to the surface (refer to col. 3 lines 15-19); and 
However, H.W. Sitton et al. fail to teach attaching a removal tool to the
Orstad teach a method comprising the steps of: running an internal cutter (1 and 4, fig. 1 and 6) down a production casing (7) to laterally cut through at a predetermined depth (see fig. 6-11 and refer to paragraphs 0112-0115); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified H.W. Sitton et al. to include attaching a removal tool to the
However, the combination of H.W. Sitton et al. and Orstad are silent to step d) repeating the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings until all preselected existing casings are removed from predetermined depths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of H.W. Sitton et al. and Orstad to include step d) repeating the above steps using appropriately sized hollow drill bits and core over casings, to drill around the outermost casing of the next preselected number of casings to a next predetermined depth to continue to remove existing casings until all preselected existing casings are removed from predetermined depths, so that before the well is abandoned, all the preselected casings are removed for reuse in other wells or different operation.

Regarding claim 12, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Orstad further teaches wherein the internal cutter (4) is a multi-string cutter for milling laterally through multiple strings of casings (cutting tool 4 can be used for cutting through multiple casing strings), wherein the first predetermined depth cut is carried out at a conductor depth (the depth cut shown in fig. 7 can be at a conductor depth).  
Regarding claim 13, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Orstad further teaches wherein the internal cutter (4) is a multi-string cutter for milling laterally through multiple strings of casings, wherein the second predetermined depth cut is carried out at an intermediate cut (the depth cut shown in fig. 7 can be at an intermediate depth).  
Regarding claim 18, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Orstad further teaches remove all casing to the sea bed using conventional techniques (refer to abstract).  
Regarding claim 19, the combination of H.W. Sitton et al. and Orstad and teach all the features of this claim as applied to claim 1 above; H.W. Sitton et al. further disclose the step of: e) decommissioning the existing production casing below the last lateral cut using conventional techniques (the process of cutting and removal of the .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Hekelaar (U.S. 2013/0199785A1).
Regarding claim 2, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach placing new casing using conventional techniques.  
Hekelaar discloses that in oil and gas operations, it is may be desirable to remove casing that has been previously set in a wellbore before inserting new casing string so as to have enough annular area available for cementing operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to have placed new casing using conventional techniques, as taught by Hekelaar, for ensuring that enough annular area is available for cementing operation. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Gorrara et al. (U.S. 2014/0000911A1).
Regarding claim 3, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the removal tool is a casing spear.  
Gorrara et al. discloses removing a sleeve (500) using a casing spear (refer to paragraph 0074).
.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Lynde et al. (U.S. 5373900).
Regarding claims 5 and 8, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the existing casings are concentrically extending multi-string casings selected from among, production casings, intermediate casings and conductor casings to at least the first predetermined depth, wherein the preselected existing casings are production casings and intermediate casings and conductor casings thereby removing all casings to at least the first predetermined depth.  
Lynde et al. teach removal of concentric casing from a well involving removing first an inner casing and then an outer casing in separate removal operations (refer to col. 1 lines 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to include removal of concentric casing strings wherein the existing casings are concentrically extending multi-string casings selected from among, production casings, intermediate casings and conductor casings to at least the first 
Regarding claims 6-7, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the preselected existing casings are production casings and intermediate casings leaving the conductor casing in place to at least the first predetermined depth, wherein the preselected existing casing is production casings leaving the conductor casing in place to at least the first predetermined depth.
Lynde et al. teach removing a predetermined length of inner casing (10) and outer casing (11; refer to col. 4 lines 56-59: the removal of a predetermined length of the inner and outer casing imply that other casing sections such as conductor or production casing are left in place and not removed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to include wherein the preselected existing casings are production casings and intermediate casings leaving the conductor casing in place to at least the first predetermined depth, wherein the preselected existing casing is production casings leaving the conductor casing in place to at least the first predetermined depth, as taught by Lynde et al., for the purpose of reusing the casing strings when the well is abandoned. 
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of L.B. Boyer (U.S. 3217816).
Regarding claims 9-10, the combination of H.W. Sitton et al. and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad is silent to wherein the hollow drill bit is selected from among carbide; wherein the hollow drill bit is attached to appropriately sized core over casings, is connected to the drill string using a cross over sub assembly. 
L.B. Boyer teaches a method of removing pipes from walls (refer to col. 1 lines 3-4) comprising a hollow drill bit (17, fig. 2) is selected from among carbide (refer to claim 3); wherein the hollow drill bit (17) is attached to appropriately sized core over casings (11), is connected to the drill string (14) using a cross over sub assembly (13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of H.W. Sitton et al., Orstad, and L.B. Boyer before him or her, to have a hollow drill bit selected from among carbide; wherein the hollow drill bit is attached to appropriately sized core over casings, is connected to the drill string using a cross over sub assembly, as taught by L.B. Boyer, for the purpose of substituting one type of drill bit for another. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Dellinger et al. (U.S. 4431068).

Dellinger et al. disclose a drilling operation in which additional drill collars are added to the drilling collar section as desired to supply weight on the drill bit during drilling (refer to col. 4 lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of H.W. Sitton et al. and Orstad to have added drill collars to the drill string as needed to provide enough weight on the hollow drill bit using conventional techniques, as taught by Dellinger et al., for the predictable result of increasing the weight on the drill bit to facilitate removal of the casing. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) and Lynde et al. (U.S. 5373900) as applied to claim 8, and further in view of Lee et al. (U.S. 5437340).
Regarding claim 14, the combination of H.W. Sitton et al. Orstad, and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. Orstad, and Lynde et al. fail to teach installing a spot cement plug above last existing casings for further well bore activity.
Lee et al. disclose installing a cement plug (P, fig. 7) above last existing casings (C) for further well bore activity (see fig. 7). 
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1)  as applied to claim 1, and further in view of Morse et al. (U.S. 2018/0328118A1).
Regarding claim 20, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach drilling a new hole by side tracking through the conductor casing using conventional side tracking techniques.
Morse et al. disclose a radial drilling operation involving side tracking through a casing (5) using conventional technique (see figs. 4-5 and refer to abstract, paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of H.W. Sitton et al., Orstad, and Morse et al. before him or her, to have modified H.W. Sitton et al. to recomplete the previously abandoned well by adding a conductor casing and drilling a new hole by side tracking through the conductor casing using conventional side tracking techniques, as taught by Morse et al., during the process of reviving an abandoned well when new data indicate the presence of hydrocarbons or new recovery techniques. 
Allowable Subject Matter
Claims 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over H.W. Sitton et al. (U.S. 2827264) above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672    
                                                                                                                                                                                                    /Y.A/
10/26/2021